QUAYLE ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,717,601 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.


Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Informalities of 12/22/2020 Claims Set
This application is in condition for allowance except for the following formal matters: The last claim submission fails to properly mark the reissue claims in such a manner as to show all the additions and subtractions of text relative to the original patent claims, as per reissue guidelines discussed in MPEP 1453 and 37 C.F.R. 1.173. For example, claims 28-37 and 39-41 are all new claims relative to the original patent claims and must be entirely underlined, including the claim number. Additionally, double brackets were used to show text deletions instead of single brackets. New claims should have status identifiers of “New” and are not to be marked relative to earlier submissions, but rather should always be entirely A new claim set is required in response to this action. 
Furthermore, the declaration of 06-30-2021 has been entered and the rejection of claims 1-8, 10-28, 33-37 and 39-41 based on a defective reissue declaration has been withdrawn.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 08-30-2021, with respect to Recapture have been fully considered and are persuasive. Additionally the declaration of 06-30-2021 has been entered and the rejection of claims 1-8, 10-28, 33-37 and 39-41 based on a defective reissue declaration has been withdrawn. The Final Rejection of 03-30-2021 has been withdrawn. 
                                        Conclusion
Claims 1-8, 10-28, 33-37 and 39-41 are allowed.
 
                                             Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose telephone number is (571)272-4694.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 

Signed: /GLENN K DAWSON/ 			Conferees: /BMF/ and /GAS/
Primary Examiner, Art Unit 3993